DISMISS; Opinion issued February 13, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-00703-CV

                             CRYSTAL AMARO-FRIC, Appellant
                                        V.
                               MANUEL MARTINIZ, Appellee

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-06-11580

                                MEMORANDUM OPINION
                 Before Chief Justice Wright, and Justices Lang-Miers and Lewis
                                Opinion by Chief Justice Wright
       The $175 filing fee in this case is overdue. By postcard dated January 23, 2013, we

notified appellant the filing fee was due. We directed appellant to pay the fee within ten days

and cautioned appellant that failure to do so would result in the dismissal of this appeal. Also by

postcard dated January 23, 2013, we notified appellant the time for filing a docketing statement

had expired. We directed appellant to file a docketing statement within ten days and cautioned

appellant that failure to do so might result in the dismissal of this appeal. To date, appellant has

not paid the filing fee, filed a docketing statement, or otherwise corresponded with the Court

regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b),(c).



                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




120703F.P05




                                              2
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

CRYSTAL AMARO-FRIC, Appellant                     On Appeal from the 256th Judicial District
                                                  Court, Dallas County, Texas
No. 05-12-00703-CV        V.                      Trial Court Cause No. DF-06-11580.
                                                  Opinion delivered by Chief Justice Wright.
MANUEL MARTINIZ, Appellee                         Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee MANUEL MARTINIZ recover his costs of this appeal
from appellant CRYSTAL AMARO-FRIC.


Judgment entered February 13, 2013.


                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                              3